DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered.
Applicant has argued that none of the cited Prior Art teach or suggest the amended Claim limitations. However, previously cited Balasubramaniam et al. teaches photoresist ashing using plasma (Figure 9) with a source power applied to at least one coil in a processing chamber comprising a wall that separates the at least one coil (80) from the substrate. Further, generating plasma using a wall-separated coil (inductive) is well-known in the etching and photoresist ashing arts, and would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention, to suitably generate a plasma for etching and/or ashing using conventional apparatus. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0063388 to Yang et al. in view of US 2006/0144817 to Balasubramaniam et al.
Regarding Claims 1, 8, 11 and 21, Yang et al. teaches receiving within a gas processing chamber, a wafer with a photoresist mask above a metal layer (Paragraph 22), applying an etchant configured to etch the metal layer according to the mask in the chamber, and applying gas from a gas source to perform plasma ashing in the chamber (Paragraph 24). Yang et al. further teaches (Paragraph 24) an RF (radio) or microwave plasma.
Regarding Claims 1, 5, 8 and 21, Yang et al. does not expressly teach a coil plasma source separated by a wall. However, it is well known in the ashing art to produce a plasma with an inductive coil outside the chamber wall. For example, Balasubramaniam et al. teaches plasma ashing with an inductive coil (80) outside the chamber (Figure 9). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use suitable plasma source such as a coil with predictable results.

Regarding Claims 2, 3 and 13, Yang et al. teaches (Paragraph 25) one or more of O2 and N2.
Regarding Claims 12 and 23, Yang et al. teaches an insulating underlayer with a silicon oxide underlayer being an obvious expedient to one of ordinary skill in the art at the time of the claimed invention with predictable results
Regarding Claims 24-26, Yang et al. teaches (Paragraphs 24 and 25) one or more of O2 and N2 with pure components being an obvious expedient to provide predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0063388 to Yang et al. in view of US 2006/0144817 to Balasubramaniam et al.  and US 2006/0199370 to Dai et al.
Regarding Claim 7, Yang in view of Balasubramanian et a. teaches the method of the invention substantially as claimed, but does not expressly teach an electrostatic chuck. However, an electrostatic chuck is conventional for securing a wafer (See, for example, Dai et al. Paragraph 19). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to secure a substrate using a conventional chuck with predictable results. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0063388 to Yang et al. in view of US 6,221,772 to Yang et al. and US Patent 6,323,121 to Liu et al. and in further view of US 2001/0005635 to Kitagawa.
Regarding Claims 3 and 14, Yang et al. in view of Yang and Liu teaches the method of the invention substantially as claimed, but does not expressly teach 0-10% O2. However, Kitagawa teaches 0-10% O2 for plasma ashing (Paragraph 27). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use less than 10% oxygen for ashing with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716